T'LlD
                                                 IN Trie CO'U:-. I J-f' _Ar
          4*'' Court of Appeals of Texas, Sah Arii:5nio
                                                   20nNOV-l PH5:0

                                                        I
                 JOHN DEVILBISS, Appellant,
                                                       ;• •••.; 7 M-l! Vi F /


                                   V.



                     MAJORIE BURCH, Appellee



              Court of Appeals # 04-16-00711-CV



                   APPELLANT'S REPLY BRIEF



                          November 1, 2017

 On appeal from the County Court at Law 3, sitting in Bexar County,
              Texas, the Honorable David J. Rodriguez.

                County-Court Case # 2016-CV-04843



                 (Case heard in County Court at Law 11,
        before the Honorable Judge Tommy Stolhandske presiding.)




    Appellant John DeVilbiss, indigent Pro Se, No home address.
Mailing address: 11765 West Ave., PMB #102,San Antonio, TX 78216,
                    Tel.(210) 986-1240, no Fax #.